902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,v.Billie POSTEL, R.N.;  J.E. Osborne;  Steve Cummings;Clifton Davenport, Dr.;  Jay M. Barrington;  H.L. Jackson;Mary Wittpenn;  Fran Minshaw;  Billy Lloyd;  L.C. Snead;J.C. Harris, Jr.;  Joseph L. Hamilton;  Earl D. Beshears;Aaron J. Johnson;  Attorney General of North Carolina;Jacob L. Safron;  Sylvia Thibaut, Defendants-Appellees.
No. 90-6281.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Richard C. Erwin, Chief District Judge.  (C/A No. 88-749-R)
Edward A. Ganey, Jr., appellant pro se.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey appeals from the district court order denying his motion pursuant to Fed.R.Civ.P. 60(b) for relief from the court's order dismissing his case for failure to pay the assessed filing fee.  Our review of the record discloses that this appeal is without merit.  This Court previously affirmed the dismissal of the underlying case, see Ganey v. Postel, No. 89-7118 (4th Cir.  Sept. 14, 1989) (unpublished).  We find the district court did not abuse its discretion in denying Ganey's Rule 60 motion because Ganey's motion gave no reason which would justify granting relief from the judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED